Exhibit 10.1

 

AMENDMENT NO. 6

 

This Amendment No. 6, dated as of August 13, 2004 (this “Sixth Amendment”), to
Amended and Restated Master Lease Agreement, dated as of March 8, 2002 (as it
may be heretofore and hereafter be further amended, restated or otherwise
modified, the “Master Lease Agreement”) is entered into by and among SAVVIS
Communications Corporation, as Lessee (“Lessee”); the other lessors signatory
thereto from time to time and General Electric Capital Corporation, as Lessor,
and as Agent for Lessors (in such capacity “Agent”).

 

RECITALS

 

A. Lessee has advised Agent and Lessors that Lessee shall make a prepayment of
Rent either (x) in at least the amount and upon the terms otherwise required by
Section 10 below (the “Section 10 Rent Prepayment”) or (y) in the event the
Section 10 Rent Prepayment is not made, in at least the amount and upon the
terms set forth in Section 11 below (the “Section 11 Rent Prepayment”).

 

B. In contemplation of the Section 10 Rent Prepayment or the Section 11 Rent
Prepayment, Lessee has requested, and Lessor has agreed to, certain
modifications to the Master Lease Agreement as are set forth herein to take
effect upon receipt of the Rent Prepayment by the Agent.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and of the extensions of credit heretofore, now or
hereafter made to, or for the benefit of, Lessee by Lessors, Lessee, Agent and
Lessors hereby agree as follows:

 

1. Definitions. Except to the extent otherwise specified herein, capitalized
terms used in this Amendment shall have the same meanings ascribed to them in
the Master Lease Agreement and Annex A thereto.

 

2. Section 10 Rent Prepayment Amendments to Master Lease Agreement. So long as
the conditions set forth in Section 10 below have been satisfied, upon receipt
of the Section 10 Rent Prepayment by Agent, the Master Lease Agreement shall be
amended as follows (which amendments shall be effective simultaneously with the
receipt of the Section 10 Rent Prepayment by Agent, without the necessity for
any further action):

 

2.1. Section 1.2(a)(i) of the Master Lease Agreement hereby is amended by the
addition, at the end of the first sentence thereof, of the following:

 

provided that Lessee shall not be required to prepay the Obligations with the
proceeds of either of (x) Asset Dispositions pursuant to Section 6.8 below and
(y) the proceeds of any sale/leaseback transactions permitted under Section 6.11
hereof.

 



--------------------------------------------------------------------------------

2.2. Section 1.2(a)(ii) of the Master Lease Agreement hereby is amended by the
addition, at the end of the first sentence thereof, of the following:

 

so long as, pursuant to the Sixth Amendment, the Rent Prepayment is in an amount
at least equal to Thirty-Eight Million Dollars ($38,000,000), on or before
August 31, 2004, the proceeds of any issuances of Stock after the Effective Date
(as defined below) shall be applied pro rata to the Obligations and pro rata to
the Subordinated Indebtedness (as defined in the Consent and Waiver).

 

2.3. Section 1.3(a) of the Master Lease Agreement hereby is amended and restated
in its entirety to read as follows:

 

(a) From the Execution Date through (but not including) the Effective Date,
interest shall accrue monthly, in arrears, on each applicable Interest Payment
Date, on the outstanding balance of the Rent at a fixed rate of 12% per annum.
Commencing with the Effective Date, interest shall accrue monthly, in arrears on
each applicable Interest Payment Date, on the outstanding balance of the Rent at
a fixed rate of 12% per annum. Lessee agrees to pay such interest to Agent as
follows:

 

(i) From the Execution Date through (but not including) the Effective Date,
interest shall accrue monthly (such interest being referred to as “PIK
Interest”) on each Interest Payment Date and be added to the principal balance
of Rent at the end of each semiannual period (i.e. June 30 and December 31);

 

(ii) commencing with the first Interest Payment Date after the Effective Date,
such interest shall be paid in cash on such Interest Payment Date and each
Interest Payment Date thereafter; provided that, for the period that commences
on the Effective Date and ends on such first Interest Payment Date, the amount
of interest that shall be payable on such first Interest Payment Date shall be
equal to interest accrued from (and including) the Effective Date through such
First Interest Payment Date.

 

2.4. Section 1.4 of the Master Lease Agreement hereby is deleted in its
entirety.

 

2.5. Section 5.11 of the Master Lease Agreement hereby is deleted in its
entirety.

 

2.6. Section 6.1(b) of the Master Lease Agreement hereby is amended as follows:

 

(i) by the deletion of the last paragraph thereof (which begins “provided
that”); and

 

2



--------------------------------------------------------------------------------

(ii) by the addition of the following at the end thereof:

 

Holdings and any Subsidiary of Holdings (including Lessee) shall be permitted to
(x) cause an Acquisition Subsidiary (as defined below) to merge with or
consolidate with any other entity so long as such Acquisition Subsidiary is the
surviving entity and (y) cause an Acquisition Subsidiary to acquire all or
substantially all of the assets of any Person (any such other entity or assets
and the operation thereof and resulting therefrom, whether under the preceding
clause (x) or (y), are referred to in each case as an “Acquired Business”, and
any such transaction, whether under clause (x) or (y) is referred to as a
“Permitted Transaction”) so long as, in each case, (A) such other Person is
organized under the laws of the United States or one of the states thereof and
operates a business similar to the business conducted by Lessee and its
Subsidiaries as of the date of the Sixth Amendment, (B) the consummation of such
Permitted Transaction would not be projected to have an adverse effect on the
EBITDA and cash flow of Lessee or on Holdings and its Subsidiaries on a
consolidated basis, actual or projected (exclusive of the Acquired Business),
after taking into account and based on and subject to the following requirements
and continuing conditions: (i) the exclusive source of funding for the
transaction, including any capital expenditures and coverage and payment of any
working capital needs and operating losses and other negative events arising in
connection with such Permitted Transaction and Acquired Business shall be
proceeds of subordinated debt (of the type permitted under subsection 6.3(b)
hereof or previously incurred as “Subordinated Indebtedness” as defined in and
pursuant to the Consent and Waiver) or equity issuances consistent with the
terms of Section 6.5(a)(iii)(B), with the result that there shall be no
liabilities that in any event or in any respect shall be funded by (or result in
recourse of any kind to) the currently existing and ongoing business operations
of Holdings, the Lessor and their Subsidiaries as in effect immediately prior to
the initial consummation of the C&W Transaction; provided that following the
date on which the cash generated from the original C&W Transaction operations is
greater than the obligations incurred, assumed or arising from or in connection
with the operations of the C&W Transaction, including, without limitation,
capital expenditures (i.e., after the C&W Transaction shall have become cash
positive and cash accretive), then the “currently existing and ongoing business
operations” referred to in the preceding clause shall include the C&W
Transaction operations as of the aforementioned C&W Transaction “cash positive”
date (but only so long as such operations are cash positive); and (ii) the
funding required under the preceding clause (i) shall be adequate and committed
to by the source of such funding, (C) Agent shall be satisfied in advance of any
such transaction (following receipt by Agent of at least ten (10) Business Days
prior written notice of any such transaction) that there shall be no adverse
effect on the Agent’s Liens or the Collateral or otherwise on the rights and
remedies of Lessors and Agent hereunder and under the Credit Documents
(including satisfaction that Agent and Lessors shall not be subject to third
party approvals in connection with the exercise thereof), and such notice shall
contain a detailed description of the proposed transaction including a pro forma
balance sheet, income statement and cash flow statement of the Acquired

 

3



--------------------------------------------------------------------------------

Business on a stand alone basis and on a consolidated basis with Holdings and
its Subsidiaries based on recent financial statements (taking into account the
proposed Permitted Transaction and funding therefor) and projected financial
statements reflecting the terms of clause (B) above and a description of the
financing arrangements for such transactions, together with copies of the
acquisition, merger or similar agreement and related agreements and instruments,
and (prior to closing) all opinions, certificates, lien search results and other
documents reasonably requested by Agent, (D) any liabilities assumed (whether
contingent or otherwise) in connection with any such transaction shall not be
funded by (or result in recourse of any kind to) the then-current and existing
and ongoing business operations of Holdings, the Lessee and their Subsidiaries
and that in no event shall any such liabilities include litigation, ERISA
liabilities of the type associated with defined benefit plans or multi-employer
plans or accumulated funding deficiencies or that could result in imposition of
liens by the PBGC or environmental liabilities, provided that, the aggregate
amount of all such transactions from and after the Effective Date shall not
exceed One Hundred Million Dollars ($100,000,000) (measured by the aggregate
amount paid or payable in connection therewith, including all cash and non-cash
(i.e., based on fair market value of non-cash) consideration and all transaction
costs and all Indebtedness, liabilities and contingent obligations incurred or
assumed in connection therewith (including estimated assumed liabilities) or
otherwise), (E) no Default or Event of Default exists or would occur by virtue
of such transactions and the representations and warranties set forth in Article
III would remain true and correct after giving effect to the proposed
transactions and (F) if so requested by Agent, Agent on behalf of itself and
Lessor, shall be granted a first priority pledge of the stock of an Acquisition
Subsidiary pursuant to documentation reasonably satisfactory to Agent in its
sole discretion.

 

Any such Permitted Transaction may be effected either through (i) the
acquisition of the assets of an Acquired Business by a wholly-owned subsidiary
of Lessee or Holdings established for that purpose or (ii) by a merger of a
wholly-owned subsidiary of Lessee or Holdings (established for that purpose)
with and into the entity that conducts the Acquired Business (in either case, an
“Acquisition Subsidiary”). An Acquisition Subsidiary shall be permitted to grant
Liens on its assets to secure Indebtedness permitted by Section 6.3(b) hereof.
Lessee, Lessors and Agent acknowledge that each Acquisition Subsidiary shall be
a “SAVVIS Party” hereunder.

 

2.7. Section 6.2(c) of the Master Lease Agreement hereby is amended to add, at
the end thereof, the following:

 

provided, that solely for the purposes of enabling Holdings and its Subsidiaries
to comply with regulatory capital and tax requirements consistent with the
normal past business practices of Holdings and its Subsidiaries, Holdings and
its Subsidiaries so long as no Default or Event of Default then exists or would
exist after giving effect thereto shall be permitted to make additional
Investments in foreign Subsidiaries (that were in existence prior to

 

4



--------------------------------------------------------------------------------

the date of the Sixth Amendment) (which may be made exclusively in the form of
(i) intercompany payables (subject to such subordination arrangements as may be
acceptable to Agent) or (ii) cancellation of indebtedness by the conversion of
accounts receivable generated by sales to third parties into equity) in no event
to exceed Twenty Five Million Dollars ($25,000,000) from the Effective Date
through the Termination Date with respect to all such foreign Subsidiaries and
all makers of such Investments; and in no event shall the terms of this proviso
permit Holdings and its Subsidiaries to make Investments in the form of
intercompany payables pursuant to this proviso which, together with Investments
made pursuant to the portion of this Section 6.2(c) that precedes this proviso,
would exceed $5,000,000 in the aggregate for all Subsidiaries of Holdings from
the Execution Date until the Maturity Date (without giving effect to repayments
of loans or advances after the Execution Date).

 

2.8. Section 6.2(d) of this Agreement hereby is amended to add the following as
the last sentence thereof:

 

Agent and Lessee hereby acknowledge and agree that the foregoing provisions of
this Section 6.2(d) of this Agreement shall not apply to the proviso added to
Section 6.2(c) of this Agreement by Section 2.7 of the Sixth Amendment.

 

2.9. Clause (b) of Section 6.3 of the Master Lease Agreement hereby is amended
and restated in its entirety to read as follows:

 

(b)(i) other additional Indebtedness incurred only by any Credit Party but not
by any foreign Subsidiary of Holdings, secured by purchase money security
interests and Capital Leases permitted under Section 6.7(b) incurred after the
date of this Agreement in an aggregate amount not to exceed $5,000,000 at any
one time outstanding; provided, however, that the incurrence of such additional
Indebtedness shall be permitted only if, after giving effect thereto, the limit
on Capital Expenditures set forth in Section 6.18 would not be breached and (ii)
so long as no Default or Event of Default then exists or would exist after
giving effect thereto, other additional Indebtedness (x) incurred subsequent to
the Effective Date (including Capital Leases incurred by any SAVVIS Party) not
to exceed Twenty Five Million Dollars ($25,000,000) in the aggregate at any one
time outstanding (including Indebtedness permitted by clause (i) above) and not
to be from an Affiliate; and (y) other additional Indebtedness incurred by one
or more Acquisition Subsidiaries (but not by any other SAVVIS Party) to fund
Permitted Transactions (including any cash requirements of an Acquired Business)
not to exceed One Hundred Million Dollars ($100,000,000) in the aggregate at any
one time outstanding and not to be from an Affiliate; provided (except in the
case of Capital Leases) such Indebtedness shall (I) be subordinated to all
Obligations under this Agreement in a manner satisfactory to the Lessors, (II)
provide for non-cash payment-in-kind interest (“PIK Interest”) only for a period
that ends no earlier than six (6) months after the Maturity Date, (III) such PIK
Interest shall be due and payable no earlier than six (6) months after the
Maturity Date; (IV) such Indebtedness shall mature no earlier than six (6)
months following the Maturity Date and (V) if incurred in connection with a
Permitted

 

5



--------------------------------------------------------------------------------

Transaction, may be secured by the assets acquired pursuant to such Permitted
Transaction, in each case under this proviso subject to the terms of such
subordination arrangements; provided that, (A) the leases entered into pursuant
to the sale/leaseback transactions listed on Annex G hereto shall not be
considered in determining whether the Twenty Five Million Dollars ($25,000,000)
limit has been reached (the leases entered into pursuant to the sale/leaseback
transactions and listed on Annex G shall be referred to as the “C&W
Sale/Leaseback Transactions”) and (B) any such Capital Leases entered into
subsequent to the Effective Date shall be entered only in connection with the
provision of new services to existing customers of any SAVVIS Party or to
provide services to new customers of any SAVVIS Party.

 

2.10. Clause (h) of Section 6.3 of the Master Lease Agreement hereby is amended
and restated in its entirety to read as follows:

 

(h) Indebtedness in the form of lease payments pursuant to a sale-leaseback
transaction permitted by Section 6.11 hereof.

 

2.11. Section 6.6 of the Master Lease Agreement hereby is amended by the
insertion, at the end thereof, of the following:

 

so long as the aggregate amount of such Guaranteed Indebtedness at any one time
outstanding under this clause (b) together with Indebtedness outstanding under
clause (b) of Section 6.3 does not exceed Twenty Five Million Dollars
($25,000,000) (exclusive of any Guaranteed Indebtedness guaranteeing the
obligations of any SAVVIS Party under the C&W Sale/Leaseback Transactions),
provided (x) any guaranty shall be subordinated to the Obligations and, if
required by Agent, the beneficiary of any such guaranty shall enter into a
subordination agreement with Agent in form and substance acceptable to Agent,
and (y) none of such Guaranteed Indebtedness shall be in favor of an Affiliate
of a Credit Party.

 

2.12. Section 6.8 of the Master Lease Agreement hereby is amended and restated
in its entirety to read as follows:

 

6.8 Sale of Stock and Assets. No SAVVIS Party shall sell, transfer, convey,
assign or otherwise dispose of any of its properties or other assets, including
the Stock of any of its Subsidiaries (whether in a public or a private offering
or otherwise) other than (a) the sale of Inventory in the ordinary course of
business, (b) the sale, transfer, conveyance or other disposition by a SAVVIS
Party of Equipment (excluding, however, the Leased Equipment) or Fixtures that
are no longer used or useful in such SAVVIS Party’s business provided that, with
respect to any dispositions of assets or properties permitted pursuant to this
clause (b), the aggregate amount of all such dispositions of Equipment and
Fixtures not located as of the Execution Date in any of Lessee’s

 

6



--------------------------------------------------------------------------------

warehouses and currently scheduled for sale as obsolete or no longer used or
useful in such SAVVIS Party’s business shall not exceed $1,000,000, (c) so long
as no Default or Event of Default then exists or would occur after giving effect
thereto, Asset Dispositions of property acquired as part of the C&W Transaction
not to exceed two-thirds (2/3) of the book value of the property acquired as
part of the C&W Transaction (it being represented by Lessee that the assets
subject to the C&W Sale/Leaseback Transactions were acquired as part of the C&W
Transaction) in an amount, inclusive of sale/leaseback transactions, not to
exceed, from the Effective Date through the Termination Date, Fifty Million
Dollars ($50,000,000) (such $50 million being exclusive of the C&W
Sale/Leaseback Transactions) and (d) so long as no Default or Event of Default
then exists or would occur after giving effect thereto, Asset Dispositions of
properties or other assets acquired as part of a Permitted Transaction, provided
that (i) any Asset Dispositions pursuant to the foregoing clause (c) or clause
(d) shall not adversely impact the operation of the business of Lessee or the
other Credit Parties or of the business acquired pursuant to the C&W
Transaction; (ii) proceeds of any and all Asset Dispositions shall be used by
the seller thereof for its working capital and shall not in any event be used
directly or indirectly for the payment or repayment of any indebtedness or to
retire or pay dividends in respect of any equity issuance (other than, at the
election of Lessee, the Obligations owing to Lessors and Agent hereunder); (iii)
shall not include the Stock of any Credit Party and (iv) shall not be to an
Affiliate of any SAVVIS Party. The proceeds of any Asset Dispositions permitted
pursuant to this Section 6.8 shall not be required to be applied to the
Obligations. With respect to any disposition of assets or other properties
permitted pursuant to this Section 6.8, Agent agrees on reasonable prior written
notice to release its Lien on such assets or other properties in order to permit
the applicable SAVVIS Party to effect such disposition and shall execute and
deliver to Lessee, at Lessee’s expense, appropriate UCC-3 termination statements
and other releases as reasonably requested by Lessee.

 

2.13. Section 6.11 of the Master Lease Agreement hereby is amended by the
addition of the following at the end thereof:

 

Provided that, so long as no Default or Event of Default then exists or would
exist after giving effect thereto and only to the extent permitted under Section
6.8(c) hereof, the SAVVIS Party known as SAVVIS, Inc. shall be permitted to
engage in sale/leaseback transactions of assets acquired as part of the C&W
Transaction without the consent of Agent and without the requirement that any of
the proceeds thereof be applied to the Obligations so long as no other Credit
Party has any obligations thereunder and so long as any such transaction is not
with an Affiliate of any SAVVIS Party; provided, however that proceeds of any
and all Asset Dispositions shall be used by the seller thereof for its working
capital (but not including acquisitions) and shall not in any event be used
directly

 

7



--------------------------------------------------------------------------------

or indirectly for the payment or repayment of any indebtedness or to retire or
pay dividends in respect of any equity issuance (other than, at the election of
Lessee, the Obligations owing to Lessors and Agent hereunder).

 

2.14. Clause (c) of Section 6.12 of the Master Lease Agreement hereby is amended
and restated in its entirety to read as follows:

 

(c) so long as no Default or Event of Default then exists, cancellations among
SAVVIS Parties are permitted to the extent permitted under Section 6.2(c)
hereof.

 

2.15. Section 6.15 of the Master Lease Agreement hereby is amended by the
insertion of the following sentence at the end thereof:

 

Nothing in this Section 6.15 is intended to affect the ability of the SAVVIS
Parties to cancel indebtedness to the extent permitted pursuant to Section 6.12
hereof.

 

2.16. Section 6.18 of the Master Lease Agreement hereby is deleted in its
entirety.

 

2.17. Section 6.21 of the Master Lease Agreement hereby is amended by the
deletion therefrom of the phrase “involving payments by all SAVVIS Parties in
the aggregate not in excess of $50,000 for any Fiscal Month” and the insertion,
in lieu thereof, of the following: “in a maximum amount at any one time
outstanding, not to exceed Twenty-Five Million Dollars ($25,000,000); provided
any such leases entered into subsequent to the Effective Date shall be entered
only for the provision of new services to existing customers of any SAVVIS Party
or to provide services to new customers of any SAVVIS Party.”

 

2.18. The definition of “Maturity Date” hereby is amended by the deletion
therefrom of the date “March 8, 2007” and the insertion, in lieu thereof, (i) if
pursuant to this Amendment the Rent Prepayment is in an amount of at least
Thirty-Eight Million Dollars ($38,000,000) of the date “June 30, 2006” or (ii)
otherwise of the date “January 31, 2006.”

 

2.19. The following definitions shall be added to Appendix A to the Master Lease
Agreement, to be inserted in their correct alphabetical order.

 

  (i) “Acquired Business” has the meaning ascribed thereto in the Sixth
Amendment.

 

  (ii) “Acquisition Subsidiary” has the meaning ascribed to it in Section
6.1(b).

 

  (iii)

“Consent and Waiver” means that certain Consent and Waiver dated January 30,
2004 executed by Agent, Lessee and Holdings, as amended by a certain
Modification to Consent and Waiver dated February 11, 2004 relating to,

 

8



--------------------------------------------------------------------------------

 

among other things, the acquisition of certain assets of Cable Wireless USA Inc.
and Cable & Wireless Internet Services, Inc.

 

  (iv) “C&W Transaction” means the “Transaction” as defined in the Consent and
Waiver.

 

  (v) “C&W Sale/Leaseback Transaction” has the meaning ascribed to it in Section
6.3.

 

  (vi) “Effective Date” means the date on which Lessee shall have made a
prepayment of the obligations in an amount at least equal to Thirty Million
Dollars ($30,000,000) pursuant to the Sixth Amendment, so long as the other
conditions set forth in Paragraph 10 of the Sixth Amendment are satisfied.

 

  (vii) “Section 10 Rent Prepayment” has the meaning ascribed thereto in the
Sixth Amendment.

 

  (viii) “Sixth Amendment” means Amendment No. 6 dated as of August 13, 2004 to
this Agreement.

 

  (ix) “Permitted Transaction” has the meaning ascribed thereto in the Sixth
Amendment.

 

2.20. Annex D is amended to add at the conclusion of subsection (a) thereof the
following sentence:

 

In addition, Lessee shall deliver to Agent and Lessors within forty five (45)
days after the end of each Fiscal Quarter, (i) information reflecting actual
results detailing compliance with the terms of Section 6.1(b), including
confirmation that funding sources and usage are consistent therewith and
adequate therefor and including the identity of the funding source, and (ii) a
description of any transaction consummated during the preceding quarter pursuant
to the terms of Section 6.1(b), 6.2(c), 6.3, 6.6, 6.8(c), 6.11, 6.12 and/or 6.21
hereof.

 

2.21. Schedule 1 attached to this Sixth Amendment hereby is added to the Lease
as Annex G.

 

3. Section 11 Rent Prepayment Amendments to Master Lease Agreement. So long as
the conditions set forth in Section 11 below have been satisfied, upon receipt
of the Section 11 Rent Prepayment by Agent, the Master Lease Agreement shall be
amended as follows (which amendments shall be effective simultaneously with the
receipt of the Section 11 Rent Prepayment by Agent, without the necessity for
any further action):

 

3.1. Section 1.2(a)(iii)(A) hereby is amended and restated to read as follows:

 

(A) one-hundred percent (100%) shall be applied to pay PIK Interest together
with interest accrued on such PIK Interest;

 

9



--------------------------------------------------------------------------------

3.2. Section 1.3(a) of the Master Lease Agreement hereby is amended and restated
in its entirety to read as follows:

 

(a) From the Execution Date through (but not including) the Effective Date,
interest shall accrue monthly, in arrears, on each applicable Interest Payment
Date, on the outstanding balance of the Rent at a fixed rate of 12% per annum.
Commencing with the Effective Date and through and including the day that is the
one-year anniversary of the Effective Date (the “Anniversary Date”) interest
shall accrue monthly, in arrears, on the outstanding balance of the Rent at a
fixed rate of 9% per annum; commencing on the day following the Anniversary
Date, interest shall accrue monthly, in arrears, on the outstanding balance of
the Rent at a fixed rate of 12% per annum. Lessee agrees to pay such interest to
Agent as follows:

 

(i) From the Execution Date through (but not including) the Effective Date,
interest shall accrue monthly (such interest being referred to as “PIK
Interest”) on each Interest Payment Date and be added to the principal balance
of Rent at the end of each semiannual period (i.e., June 30 and December 31);

 

(ii) commencing with the first Interest Payment Date after the Effective Date,
such interest shall be paid in cash on such Interest Payment Date and each
Interest Payment Date thereafter; provided that, for the period that commences
on the Effective Date and ends on such first Interest Payment Date, the amount
of interest that shall be payable on such first Interest Payment Date shall be
equal to interest accrued from (and including) the Effective Date through such
First Interest Payment Date.

 

(iii) Interest accrued for all periods prior to the Effective Date (i.e., the
PIK Interest) shall be paid pursuant to Section 1.2(a)(iii) above.

 

3.3. Section 6.2(c) of the Master Lease Agreement hereby is amended to add, at
the end thereof, the following:

 

provided, that solely for the purposes of enabling Holdings and its Subsidiaries
to comply with regulatory capital and tax requirements consistent with the
normal past business practices of Holdings and its Subsidiaries, Holdings and
its Subsidiaries so long as no Default or Event of Default then exists or would
exist after giving effect thereto shall be permitted to make additional
Investments in foreign Subsidiaries (that were in existence prior to the date of
the Sixth Amendment) (which may be made exclusively in the form of (i)
intercompany payables (subject to such subordination arrangements as may be
acceptable to

 

10



--------------------------------------------------------------------------------

Agent) or (ii) cancellation of indebtedness by the conversion of accounts
receivable generated by sales to third parties into equity) in no event to
exceed Twenty Five Million Dollars ($25,000,000) from the Effective Date through
the Termination Date with respect to all such foreign Subsidiaries and all
makers of such Investments; and in no event shall the terms of this proviso
permit Holdings and its Subsidiaries to make Investments in the form of
intercompany payables pursuant to this proviso which, together with Investments
made pursuant to the portion of this Section 6.2(c) that precedes this proviso,
would exceed $5,000,000 in the aggregate for all Subsidiaries of Holdings from
the Execution Date until the Maturity Date (without giving effect to repayments
of loans or advances after the Execution Date).

 

3.4. Section 6.2(d) of this Agreement hereby is amended to add the following as
the last sentence thereof:

 

Agent and Lessee hereby acknowledge and agree that the foregoing provisions of
this Section 6.2(d) of this Agreement shall not apply to the proviso added to
Section 6.2(c) of this Agreement by Section 3.3 of the Sixth Amendment.

 

3.5. Clause (b) of Section 6.3 of the Master Lease Agreement hereby is amended
and restated in its entirety to read as follows:

 

(b)(i) other additional Indebtedness incurred only by any Credit Party but not
by any foreign subsidiary of Holdings, secured by purchase money security
interests and Capital Leases permitted under Section 6.7(b) incurred after the
date of this Agreement in an aggregate amount not to exceed $5,000,000 at any
time outstanding; provided, however, that the incurrence of such additional
Indebtedness shall be permitted only if, after giving effect thereto, the limit
on Capital Expenditures set forth on Section 6.18 would not be breached and (ii)
so long as no Default or Event of Default then exists or would exist after
giving effect thereto, other additional Indebtedness incurred subsequent to the
Effective Date (including Capital Leases incurred by any SAVVIS Party) not to
exceed Five Million Dollars ($5,000,000) in the aggregate at any one time
outstanding (including Indebtedness permitted by clause (i) above) and not to be
from an Affiliate; provided (except in the case of Capital Leases) such
Indebtedness shall (I) be subordinated to all Obligations under this Agreement
in a manner satisfactory to the Lessors, (II) provide for non-cash
payment-in-kind interest (“PIK Interest”) only for a period that ends no earlier
than six (6) months after the Maturity Date, (III) such PIK Interest shall be
due and payable no earlier than six (6) months after the Maturity Date; (IV)
such Indebtedness shall mature no earlier than six (6) months following the
Maturity Date; provided that, (A) the leases entered into pursuant to the
sale/leaseback transactions listed on Annex G hereto shall not be considered in
determining whether the Five Million Dollars ($5,000,000) limit has been reached
(the leases entered into pursuant to the sale/leaseback transactions and listed
on Annex G shall be referred to as the “C&W Sale/Leaseback Transactions”) and
(B) any such Capital Leases entered into subsequent to the Effective Date shall
be entered only in connection with the

 

11



--------------------------------------------------------------------------------

provision of new services to existing customers of any SAVVIS Party or to
provide services to new customers of any SAVVIS Party.

 

3.6. Section 6.18 of the Master Lease Agreement hereby is amended and restated
in its entirety to read as follows:

 

6.18. Maximum Capital Expenditures. Holdings and its Subsidiaries on a
consolidated basis shall not make Capital Expenditures during the following
periods that exceed in the aggregate the amounts set forth opposite each of such
periods:

 

Period

--------------------------------------------------------------------------------

  

Maximum

Capital

Expenditures

per Period

--------------------------------------------------------------------------------

From the Execution Date through and including June 30, 2002

   $ 5,000,000

For each six (6) month period thereafter through and including the six (6) month
period that ends on June 30, 2004

   $ 10,000,000

For the period that begins on July 1, 2004 and ends on December 31, 2004

   $ 20,000,000

For each six (6) month period thereafter

   $ 22,500,000

 

provided, however, that amounts permitted to be expended in one six-month period
that are not expended in such six-month period (but not in excess of the lesser
of (i) $6,000,000 (for the period that ends in December 31, 2004) or (y)
$6,750,000 (for all six (6) month periods thereafter) or (ii) thirty percent
(30%) of such prior six-month period’s unused amount, not including any amount
permitted to be carried forward from a prior six-month period) shall be
permitted to be expended in, but only in, the next subsequent six-month period.
The foregoing shall not be construed to restrict Capital Expenditures by SAVVIS,
Inc. that are permitted to be made pursuant to the Consent and Waiver

 

3.7. Section 6.21 of the Master Lease Agreement hereby is amended by the
deletion therefrom of the phrase “involving payments by all SAVVIS Parties in
the aggregate not in excess of $50,000 for any Fiscal Month” and the insertion,
in lieu thereof, of the following: “in a maximum amount at any one time
outstanding, not to exceed Ten Million Dollars ($10,000,000); provided any such
leases entered into subsequent to the Effective Date shall be entered only for
the provision of new services to existing customers of any SAVVIS Party or to
provide services to new customers of any SAVVIS Party.”

 

12



--------------------------------------------------------------------------------

3.8. The following definitions shall be added to Appendix A to the Master Lease
Agreement, to be inserted in their correct alphabetical order.

 

  (i) “Consent and Waiver” means that certain Consent and Waiver dated January
30, 2004 executed by Agent, Lessee and Holdings, as amended by a certain
Modification to Consent and Waiver dated February 11, 2004 relating to, among
other things, the acquisition of certain assets of Cable Wireless USA Inc. and
Cable & Wireless Internet Services, Inc.

 

  (ii) “C&W Transaction” means the “Transaction” as defined in the Consent and
Waiver.

 

  (iii) “C&W Sale/Leaseback Transaction” has the meaning ascribed to it in
Section 6.3.

 

  (iv) “Effective Date” means the date on which Lessee shall have made a
prepayment of the obligations in an amount at least equal to Seven Million Five
Hundred Thousand Dollars ($7,500,000) pursuant to the Sixth Amendment, so long
as the other conditions set forth in Paragraph 11 of the Sixth Amendment are
satisfied.

 

  (v) “Section 11 Rent Prepayment” has the meaning ascribed thereto in the Sixth
Amendment.

 

  (vi) “Sixth Amendment” means Amendment No. 6 dated as of August 13, 2004 to
this Agreement.

 

3.9. Clause (b)(v) in the definition of “Excess Cash Flow” in Appendix A to the
Master Lease Agreement hereby is amended and restated to read as follows:

 

“(v) Cash Interest Expense paid pursuant to Section 1.3(a)(ii) or Section
1.3(a)(iii) during such period.”

 

4. Effect Upon the Master Lease Agreement and other Credit Documents. Except for
the specific consents and amendments provided for in Section 2 above, the Master
Lease Agreement and each other Credit Document shall remain in full force and
effect in accordance with its terms and each is hereby ratified and confirmed.
The terms of the Consent and Waiver that permitted the granting of Liens on
assets acquired as part of the C&W Transaction in favor of any party other than
Agent (other than in connection with the C&W Sale/Leaseback Transaction) shall
be of no further force and effect. In addition thereto, (i) the terms of the
Consent and Wavier that provide that Capital Expenditures of or relating to
Savvis Inc. shall not be deducted from EBITDA (i.e. shall not reduce EBITDA) in
any computation of

 

13



--------------------------------------------------------------------------------

EBITDA for purposes of calculating Excess Cash Flow under the Master Lease
Agreement shall have no further force and effect and (ii) the third sentence of
Paragraph 2 of the Consent and Waiver (which reads “In no event shall any
deductions in relation to NewCo and its Subsidiaries be made from EBITDA in
connection with computations of Excess Cash Flow.”) hereby is deleted and shall
have no further force and effect.

 

5. Acknowledgment and Consent of Credit Parties. Each Credit Party hereby
consents to this Sixth Amendment and hereby confirms and agrees that (a)
notwithstanding the effectiveness of this Sixth Amendment, each other Credit
Document to which it is a party is, and shall continue to be, in full force and
effect and is hereby ratified and confirmed in all respects except as amended
hereby, and (b) the Collateral Documents to which such Credit Party is a party
and all of the Collateral described therein do, and shall continue to, secure
the payment of all of the Secured Obligations (in each case, as defined
therein).

 

6. Counterparts. This Sixth Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed an original but all
such counterparts shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Sixth Amendment by telecopier
shall be as effective as delivery of a manually executed counterpart signature
page to this Sixth Amendment.

 

7. Costs and Expenses. As provided in Section 11.3 of the Master Lease
Agreement, Lessee shall pay on demand the fees, costs and expenses incurred by
Agent in connection with the preparation, execution and delivery of this Sixth
Amendment (including, without limitation, attorneys’ fees).

 

8. GOVERNING LAW. THIS SIXTH AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS (AS OPPOSED TO CONFLICTS OF LAW
PROVISIONS) OF THE STATE OF NEW YORK.

 

9. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Sixth
Amendment for any other purpose.

 

10. Effectiveness of Section 2. The provisions of Section 2 of this Sixth
Amendment shall have no force and effect unless (i) the Section 10 Rent
Prepayment has occurred on or before August 31, 2004, (ii) the amount of the
Section 10 Rent Prepayment is at least Thirty Million Dollars ($30,000,000)
(which amount shall be applied to reduce the amount of Rent outstanding,
exclusive of PIK Interest, and thereafter to PIK Interest), (iii) SAVVIS Inc.
shall have become a party to the Subsidiary Guaranty and a Security Agreement in
which it grants the Agent a first priority Lien on all of its assets, which
includes all of the assets acquired by SAVVIS Inc. pursuant to the C&W
Transaction (but which shall not include the assets subject to the C&W
Sale/Leaseback Transaction) and shall thereafter be a “Credit Party” under the
Lease Agreement, (iv) the Section 10 Rent Prepayment shall constitute all of the
net proceeds of a proposed offering by Holdings of shares of common stock in a
private placement (without regard to the limitations on prepayment in subsection
1.2(a)(A) and (B) of the Master Lease Agreement) exclusive of transaction costs
(provided that transaction costs shall not be payable to

 

14



--------------------------------------------------------------------------------

Welsh Carson (as defined in the Consent & Waiver) or any Affiliate of Welsh
Carson or any SAVVIS Party) and exclusive of an amount equal to interest in the
amount that will accrue from the Effective Date through September 1, 2004
calculated on the balance of the Rent after giving effect to the Rent Prepayment
and (v) no Default or Event of Default has occurred and is continuing as of the
date on which the provisions of Section 2 of this Sixth Amendment would
otherwise become effective. Lessee and Agent further agree that Section 5.9 of
the Master Lease Agreement shall not be construed to prohibit Savvis Inc. from
locating assets having a book value in excess of $250,000 at any leased property
on which assets of Savvis Inc. having a book value in excess of $250,000 are
located as of the date; provided (i) upon request of Agent, Lessee shall use its
commercially reasonable best efforts to obtain a landlord’s agreement from each
lessor of leased property on which property of Savvis Inc. is located that
satisfies the requirements of Section 5.9 and (ii) from and after the Effective
Date, Savvis Inc. shall not locate any of its assets having a book value in
excess of $250,000 at any additional premises not leased by Savvis Inc. on the
Effective Date unless and until a landlord’s letter satisfying the requirements
of Section 5.9 is delivered to Agent.

 

11. Effectiveness of Section 3. The provisions of Section 3 of this Sixth
Amendment shall have no force and effect unless (i) the Section 11 Rent
Prepayment has occurred on or before August 31, 2004, (ii) the amount of the
Section 11 Rent Prepayment is at least Seven Million Five Hundred Thousand
Dollars ($7,500,000) (which amount shall be applied to reduce the amount of Rent
outstanding, exclusive of PIK Interest, and thereafter to PIK Interest), (iii)
SAVVIS Inc. shall have become a party to the Subsidiary Guaranty and a Security
Agreement in which it grants the Agent a first priority Lien on all of its
assets, which includes all of the assets acquired by SAVVIS Inc. pursuant to the
C&W Transaction (but which shall not include the assets subject to the C&W
Sale/Leaseback Transaction) and shall thereafter be a “Credit Party” under the
Lease Agreement, (iv) the amendments to the Master Lease Agreement set forth in
Section 2 above shall not have become effective pursuant to Section 10 above,
and (v) no Default or Event of Default has occurred and is continuing as of the
date on which the provisions of Section 3 of this Sixth Amendment would
otherwise become effective; provided, however, in the event that Lessee shall
not have made the Section 10 Rent Prepayment prior to August 31, 2004, Lessee
shall make the Section 11 Rent Prepayment on August 31, 2004 and the failure of
Lessee to do so shall constitute an Event of Default under the Master Lease
Agreement. In the event SAVVIS Inc. shall have failed to become a party to the
Subsidiary Guaranty and grant to Agent a first priority Lien on all of its
assets (which includes all of the assets acquired by SAVVIS Inc. pursuant to the
C&W Transaction, exclusive of the assets subject to the C&W Sale/Leaseback
Transactions), on or before August 31, 2004, and such failure continues for a
period of five (5) days after Agent shall have notified Lessee of such failure,
such failure shall constitute an Event of Default under the Master Lease
Agreement. Lessee and Agent further agree that Section 5.9 of the Master Lease
Agreement shall not be construed to prohibit Savvis Inc. from locating assets
having a book value in excess of $250,000 at any leased property on which assets
of Savvis Inc. having a book value in excess of $250,000 are located as of the
date; provided (i) upon request of Agent, Lessee shall use its commercially
reasonable best efforts to obtain a landlord’s agreement from each lessor of
leased property on which property of Savvis Inc. is located that satisfies the
requirements of Section 5.9 and (ii) from and after the Effective Date, Savvis
Inc. shall not locate any of its assets having a book value in excess of
$250,000 at any additional premises not leased by Savvis Inc. on the Effective
Date unless and until a landlord’s letter satisfying the requirements of Section
5.9 is delivered to Agent.

 

[Signature Pages Follow]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Sixth Amendment has been duly executed as of the date
first written above.

 

LESSEE: SAVVIS COMMUNICATIONS CORPORATION By:  

/s/ Jeffrey H. VonDeylen

Name:

 

Jeffrey H. VonDeylen

Title:

 

CFO

GENERAL ELECTRIC CAPITAL CORPORATION, as Agent and Lessor By:  

/s/ Robert Wotten

   

Duly Authorized Signatory

     

 

16



--------------------------------------------------------------------------------

The following Persons are signatories to this Sixth Amendment in their capacity
as Credit Parties.

 

SAVVIS COMMUNICATIONS CORPORATION, a Delaware corporation By:  

/s/ Jeffrey H. VonDeylen

Name:

 

Jeffrey H. VonDeylen

Title:

 

CFO

SAVVIS PROCUREMENT CORPORATION, a Delaware corporation By:  

/s/ Jeffrey H. VonDeylen

Name:

 

Jeffrey H. VonDeylen

Title:

 

CFO

SAVVIS COMMUNICATIONS INTERNATIONAL, INC., a Delaware corporation By:  

/s/ Jeffrey H. VonDeylen

Name:

 

Jeffrey H. VonDeylen

Title:

 

CFO

GLOBAL NETWORK ASSETS, LLC, a Delaware limited liability company By:  

/s/ Jeffrey H. VonDeylen

Name:

 

Jeffrey H. VonDeylen

Title:

 

CFO

 



--------------------------------------------------------------------------------

ANNEX G

 

Excluded Leases

 

1. Dupont Fabro Sale/Leaseback Transaction relating to the following properties:

 

4650 Old Ironsides Drive, Santa Clara, California

4700 Old Ironsides Drive, Santa Clara, California

200 North Nash Street, El Segundo, California

2401 Walsh Avenue, Santa Clara, California

2403 Walsh Avenue, Santa Clara, California

 

2. Proposed Dallas Sale/Leaseback Transaction relating to the following
property:

 

14901 FAA Boulevard, Fort Worth, Texas

 